Citation Nr: 1143211	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  08-33 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for antisynthetase disease, claimed as an autoimmune disease, to include as due to exposure to Agent Orange.  

2.  Entitlement to service connection for lung disease, however diagnosed, to include interstitial lung disease, to include as due to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1970.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from November 2007 and May 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the benefits sought on appeal.

During a July 2011 video conference hearing before the undersigned Veterans Law Judge, the Veteran agreed that he wanted to withdraw from appellate consideration the issue of entitlement to service connection for lung disease, or antisynthetase disease, as due to exposure to asbestos.  After a review of the procedural history, the Board observes that separate claims for service connection for lung disease, as due to exposure to Agent Orange, or service connection for antisynthetase disease, as due to exposure to asbestos, have not been adjudicated.  Accordingly, there are no claims based on exposure to asbestos for the Board to dismiss as withdrawn.  However, the Board will consider the Veteran's statement as an acknowledgement that he no longer asserts any causal relationship between exposure to asbestos during active duty and any current lung disease or antisynthetase disease.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During the Veteran's July 2011 video conference hearing, he submitted a VA Form 21-4142 to the RO authorizing VA to obtain records of pulmonary function tests/lung treatment he received at the Mayo Clinic in May and June 2011.  A review of the record reveals that the claims file does not already include these records.  Statutes and regulations require that VA assist a claimant by obtaining medical records that are necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Thus, a remand is necessary in order for the RO to obtain the identified medical records.

During the hearing, the Veteran also submitted an August 17, 2010, medical opinion from his private physician, J.D, M.D.  The Board notes that the Veteran had earlier submitted a statement from Dr. J.D. that was also dated August 17, 2010.  The newly submitted letter states that "[t]here is a reasonable likelihood that Agent Orange exposure was a contributing factor in the pathogenesis of [the Veteran's] illness [antisynthetase]."  The letter provides a detailed explanation for this opinion based on Dr. J.D.'s own medical expertise and knowledge, as well as a reference list with 9 scientific articles.  

Since this evidence raises the possibility that the Veteran's active duty exposure to Agent Orange, which VA has conceded, resulted in his current antisynthetase disease, the Board finds that a remand of the Veteran's antisynthetase claim is necessary in order for the RO to obtain a VA medical opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Turning to the Veteran's lung disease claim, the claims file contains a June 2010 VA examination report and opinion that his current lung disease is not due to exposure to Agent Orange.  However, part of that opinion's rationale was that an earlier opinion by Dr. J.D. did not provide scientific data to support his opinion.  As noted above, Dr. J.D. has since provided a detailed explanation and reference list of scientific articles.  Thus, the Board finds that a remand of this claim is necessary in order for the RO to obtain a VA medical opinion that addresses the most recent medical evidence of record.  Statutes and regulations require that VA assist a claimant by providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

The Board also observes that the report of the June 2010 VA examination provides that the Veteran had been diagnosed with interstitial lung disease secondary to antisynthetase syndrome.  This finding also requires a remand in order for the RO to obtain a medical opinion as to the relationship, if any, between the two claimed diseases.  See McLendon, supra.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization, obtain from the Mayo Clinic all medical records pertaining to pulmonary function tests/lung treatment that are not already in the claims file, including all records dated since May 1, 2011.  

2.  Following completion of the above, schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any antisynthetase disease, claimed as an autoimmune disease, and lung disease, to include interstitial lung disease, that may be present.  The claims file must be made available to the examiner.

Following a review of the relevant medical evidence in the claims file, the medical history (including that set forth above), and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to express an opinion: (1) whether it is at least as likely as not (50 percent or more likelihood) that any current antisynthetase disease, claimed as an autoimmune disease, is causally related to the Veteran's conceded active duty exposure to Agent Orange, or any other incident of service; (2) whether it is at least as likely as not (50 percent or more likelihood) that any current lung disease, however diagnosed, to include interstitial lung disease, is causally related to the Veteran's conceded active duty exposure to Agent Orange, or any other incident of service; and (3) whether it is at least as likely as not (50 percent or more likelihood) that any current lung disease, however diagnosed, to include interstitial lung disease, is causally related to the Veteran's current antisynthetase disease, claimed as autoimmune disease.

The examiner is requested to provide a rationale for any opinion expressed.  

3.  Then, readjudicate the Veteran's claims.  If either benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


